Citation Nr: 0833994	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  04-27 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
eye cataracts.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1969 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the claims sought.

In decisions dated in February 2007 and August 2007, the 
Board remanded these claims for further development.  The 
issues are once again before the Board on appeal.

The veteran testified at an April 2007 Board hearing before 
the undersigned Veterans Law Judge at the Phoenix, Arizona 
RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A January 1985 rating decision denied a claim of 
entitlement to service connection for right eye cataracts.  A 
December 1987 rating decision denied a claim of entitlement 
to service connection for a left eye condition.  In absence 
of a timely appeal, those decisions are final.

2.  The evidence submitted since the January 1985 and 
December 1987 rating decisions, by itself, or when considered 
with the previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claims of 
entitlement to service connection for right eye cataracts and 
a left eye condition, and does not raise a reasonable 
possibility of substantiating those claims.


CONCLUSION OF LAW

The January 1985 and December 1987 rating decisions are 
final.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
either right eye cataracts or a left eye condition.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.156(a), 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The requirement applies to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.  In a claim where new and material evidence 
is required, the veteran must be adequately informed of the 
specific basis for the prior denial of the claim and told 
that he or she must submit new and material evidence.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, in correspondence dated in June 2003 and August 
2003, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim.  
The veteran was provided appropriate information and evidence 
necessary to reopen the claim of entitlement to service 
connection for his right eye cataracts and left eye 
condition.  The veteran was adequately informed of the 
specific basis for the prior denial of his claims and told he 
needed to submit new and material evidence in correspondence 
dated August 2007.

VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question for 
the claim on appeal.  Specifically, VA did not inform the 
veteran of how disability evaluations and effective dates are 
assigned, until correspondence dated in March 2006.  The 
record, however, shows that any prejudice that failure caused 
was harmless, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
to reopen, and thus any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  This case was last readjudicated in June 
2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran. Specifically, the information and evidence that have 
been associated with the claims file includes the veteran's 
multiple contentions, a transcript from a hearing before the 
Board, service treatment records, private medical records, 
and VA examination reports.

The Board notes that the veteran was not provided with VA 
examinations in response to his claims to reopen.  Under 38 
C.F.R. § 3.159(c)(4)(iii) (2007), providing a VA examination 
in a new and material evidence claim can only be considered 
if new and material evidence is actually presented or 
secured.  The Board finds that the veteran did not present 
new and material evidence in this claim; therefore, VA 
examinations are not appropriate.

As discussed above, the VCAA provisions have been considered 
and complied with by VA.  The veteran was notified and aware 
of the evidence needed to substantiate these claims.  There 
is no indication that there is any prejudice to the veteran 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against service connection for right eye 
cataracts and a left eye condition, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  Hence, the case is ready for adjudication.

Service Connection

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA examination reports, Board hearing 
transcript, and private medical records.  Although this Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303 (2007).  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).
A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2007).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether a claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.; Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran was originally denied entitlement to service 
connection for right eye cataracts and a left eye condition 
because the evidence did not show that right eye cataracts 
and left eye condition were incurred in military service.  
See August 2007 correspondence.  Additionally, there was no 
diagnosis of a current left eye disability.  See December 
1987 rating decision.  Therefore, for evidence to be new and 
material as to the right eye claim, it must reveal that the 
veteran's right eye disability began during or shortly 
following his time in service, or is otherwise related 
thereto.  As to the left eye claim, the veteran must submit 
evidence of a current left eye disability or show that a left 
eye disability was diagnosed in, or shortly following, active 
duty service, or is otherwise related thereto.  The Board 
notes that the veteran is currently service connected for 
residuals of removal of chalazia from the right upper eyelid.  
There has never been any medical inference or competent 
opinion connecting this service-connected disability with the 
veteran's current claims.

The Board finds that the evidence of record since January 
1985 for right eye cataracts is not new and material because 
there is no evidence that shows that his cataracts occurred 
in, or shortly following, active duty service or are 
otherwise related to service.  Since the January 1985 rating 
decision, the veteran has submitted medical records 
pertaining to treatment for his right eye.  See March 2003 
progress record (diagnosing right eye infection); March 2003 
inmate letter (complaining of right eye pain); January 2003 
health services problem list (noting history of eye 
irritation); September 1996 VA examination (noting impaired 
visual acuity); April 1985 inmate report (documenting a 
follow-up on eye pain).  The veteran needed to submit 
evidence showing that he had right eye cataracts in service 
or soon thereafter, or that the cataracts were in some way 
related to service in order to reopen his claim.  The veteran 
only submitted records showing his current status.  The 
veteran's records relating to his right eye are dated at 
least 13 years after separation and make no mention of any 
connection to service.  Therefore, the evidence received 
since January 1985 does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for right eye cataracts.  The claim to reopen the 
claim of entitlement to service connection for right eye 
cataracts is denied.

Similarly, the Board also finds that the evidence of record 
since December 1987 for a left eye condition is not new and 
material because there is no evidence showing either (1) that 
a left eye condition is related in some manner to the 
veteran's period of military service or (2) a current 
disability of the left eye.  See December 1987 rating 
decision; August 2007 correspondence.  The veteran has 
submitted limited records pertaining to his left eye 
condition.  He originally submitted a May 1986 medical record 
noting reports of a recent history of conjunctivitis followed 
by a bump forming on the left temporal lid.  Upon 
examination, chalazia was diagnosed and later removed.  This 
evidence was submitted before the rating decision and cannot 
be considered to be "new."  38 C.F.R. § 3.156(a).  Since 
the rating decision, no medical records were submitted 
containing a diagnosis of residuals of that removal or a 
current left eye disability.

Additionally, the veteran has not submitted any records that 
show that he had a left eye disability that is etiologically 
connected to his period of active duty.  At his Board 
hearing, the veteran claimed that he believed his left eye 
had gotten worse from overuse due to claimed problems with 
the removal of service-connected chalazia from the right 
upper eyelid.  See Travel Board hearing transcript, p. 8.  
While the appellant, as a lay person, is competent to provide 
evidence regarding symptomatology, he is not competent to 
provide evidence regarding the medical etiology of a disease.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Only a 
medical professional can provide evidence of the medical 
etiology of a disease or disorder, and in this case the 
record contains no competent medical evidence suggesting an 
etiological link between a left eye condition, if any, and 
either his active duty military service or service-connected 
right upper eyelid disability.  Due to the lack of new and 
material evidence to prove an unestablished fact necessary to 
the claim, the veteran's claim to reopen the claim of 
entitlement to service connection for a left eye condition is 
denied.













ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a right eye 
cataract, and the claim to reopen is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a left eye 
condition, and the claim to reopen is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


